Case 1:19-cv-11018-AT-KNF Document 119 Filed 04 4c E9qe 1 of 7
DOCUMENT

ELECTRONICALLY FILED

DOC #:
UNITED STATES DISTRICT COUR |] DATE FILED: 5/24/2021
SOUTHERN DISTRICT OF NEW YO]

 

 

CONTRARIAN CAPITAL MANAGEMENT,

L.L.C., CONTRARIAN CAPITAL FUND I,

L.P., CONTRARIAN DOME DU GOUTER :

MASTER FUND, LP, CONTRARIAN : Case No. 19 Civ. 11018 [rel.

CAPITAL SENIOR SECURED, L.P., : Nos. 19 Civ. 3123, 18 Civ. 11940, 20
CONTRARIAN EM II, LP, CONTRARIAN : Civ. 10342, 21 Civ. 597 & 21 Civ.
EMERGING MARKETS, L.P., POLONIUS : 2678)
HOLDINGS, LLC, CONTRARIAN FUNDS
L.L.C., EMMA 1 MASTER FUND, L.P., and El , PROPOSED} FINAL JUDGMENT
SP, ASEGREGATED ACCOUNT OF EMAP :
SPC,

Plaintiffs,

Vv.
BOLIVARIAN REPUBLIC OF VENEZUELA,

Defendant.

 

 

FINAL JUDGMENT AND PERMANENT INJUNCTION

WHEREAS, this Court having subject matter jurisdiction over this case and personal jurisdiction over
Defendant the Bolivarian Republic of Venezuela (the “Republic”), the Republic having appeared before the Court
and not contesting the Court’s jurisdiction;

WHEREAS, the parties having conducted discovery in which Plaintiffs provided evidence to the
Republic of Plaintiffs’ standing to sue, identity, and continuing ownership interest in the debt securities that are
the subject of this Judgment; and

WHEREAS, the parties having reached a stipulation for the entry of Judgment (the “Stipulation”) for the

reasons and on the terms set forth therein;
Case 1:19-cv-11018-AT-KNF Document 119 Filed 05/24/21 Page 2 of 7

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, with respect to the Additional
Interest Payments on Bonds Subject to October 2020 Judgment:

1. Final Judgment is entered in favor of Contrarian Capital Fund I, L.P., Contrarian Capital Senior
Secured, L.P., Contrarian EM II, LP, and Contrarian Emerging Markets, L.P. against the Republic for breach of
contract; and

2. The Republic is liable to each of the following Plaintiffs for the following amounts of unpaid accrued

coupon interest and statutory prejudgment interest only:

 

 

 

 

 

Accrued
Statutory Coupon
iceed Accrued Preludem Total Coupon and Daily
Coupon ent Prejudgme
Total ; Coupon and
Principal Shive Interest from Titers Prejudgment Cees
Plaintiff Bond ISIN Oct. 16, from Day from May
Amount Oct. 16, 2020 Interest Owed
* 2020 After 14, 2021
Held Judgme through Missed through SETH
Py May 14, 2021 Gaunants May 14, 2021 iudewment
May 14, Entered
2021
Contrarian
Capital 12.75%
Senior | 2022 | USP176 $179,000 | Feb. 23, $13,186.33 | $156.83 $13,343.16 $65.38
25AC16 2021
Secured, Bonds
LPs
Seonine 12.79% USP176 Feb. 23
Markets, 2022 2SACI6 $47,125,473 2021 $3,471,576.51 | $41,289.90 $3,512,866.41 | $17,212.93
Bonds
LP.
. 12.75%
Contrarian USP176 Feb. 23,
EM II, LP a 25ACI6 $2,399,200 2021 $176,741.07 $2,102.11 $178,843.18 $876.33

 

 

 

 

 

 

 

 

 

 

2 The Total Principal Amount Held reflects the total principal amount of each bond series held by each plaintiff.
Because the principal of each bond series listed above is not yet due, for avoidance of doubt, this Final
Judgment and Permanent Injunction does not reduce those principal amounts to judgment. The amounts due
under this Judgment are listed in the columns labelled “Total Coupon and Prejudgment Interest Owed through
May 14, 2021” and “Coupon and Prejudgment Interest from May 14, 2021 until Judgment Entered on the

Docket.”

 
Case 1:19-cv-11018-AT-KNF Document 119 Filed 05/24/21 Page 3 of 7

 

 

 

 

 

 

 

 

 

 

 

 

Accrued
Statutory Coupon
Missed Accrued prelim Total Coupon aud Daily
Coupon ent Prejudgme
Total : Coupon and
Principal see Interest from TGrESt Prejudgment me Paterest
Plaintiff Bond ISIN P Oct. 16, from Day yee from May
Amount Oct. 16, 2020 Interest Owed
2 2020 After 14, 2021
Held Judgme through Missed through until
te May 14, 2021 Coupon te May 14, 2021 Taeent
May 14, Entered
2021
Contrarian 9.00% Nov. 7,
Emerging ; USP176 2020;
Markets, Set 2SAA59 $1,472,583 May 7, $76,574.32 $454.51 $77,028.83 $386.39
L.P. 2021
Nov. 7
9.00% ,
Contrarian USP176 2020;
EM II, LP 2023 25AA59 $200,000 May 7, $10,400.00 $61.73 $10,461.73 $52.48
Bonds
2021
Contrarian 8.25%
Emerging . USP974 Apr. 13,
Markets, ah 7SAP55 $4,499,186 702] $213,928.48 $1,349.99 $215,278.47 $1,076.06
L.P.
. 8.25%
Contrarian USP974 Apr. 13,
EM II, LP 2024 75AP55 $345,000 021 $16,404.15 $103.52 $16,507.67 $82.51
Bonds
Contrarian
Capital | 11.75% | oping OO.
Senior 2026 $1,319,000 2] $89,545.44 $528.64 $90,074.08 $450.15
Secured Bonds 25AE71 Apr. 21,
, 2021
L.P.
Contrarian | 11.75% | oping OO.
Capital Fund 2026 $22,223,000 , $1,508,694.78 $8,906.70 $1,517,601.48 $7,584.21
25AE71 Apr. 21,
I, L.P. Bonds
, 2021
Contrarian 11.75% Oct. 21,
Emerging | 2026 | USP!76 | ¢169386,476 | 2°79 | $11,499,459.65 | $67,888.01 | $11,567,347.66 | $57,807.81
Markets, ands 25AE71 Apr. 21,
L.P. 2021
11.75% Oct. 21,
Contrarian ’ USP176 2020;
EM II, LP 2026 2SAE71 $21,655,000 Apr. 21, $1,470, 133.89 $8,679.06 $1,478,812.95 $7,390.37
Bonds
2021
Contrarian 9.25% Nov. 7,
Emerging ; USP176 2020;
Markets, a 25AB33 $2,395,675 May 7, $128,035.52 $759.97 $128,795.49 $646.06
L.P. 2021
9.25% Nov. 7,
Contrarian ; USP176 2020;
EM II, LP oe 25AB33 $255,000 May 7, $13,628.33 $80.89 $13,709.22 $68.77

 

 

 

 

2021

 

 

 

 

 

 
Case 1:19-cv-11018-AT-KNF Document 119 Filed 05/24/21 Page 4 of 7

 

 

 

 

Accrued
Statutory Coupon
Missed Accrued Breiudem Total Coupon ang Bally
Coupon ent Prejudgme
Total Si Coupon I and I
Principal whee Interest from nierest Prejudgment peel eet
Plaintiff Bond ISIN Oct. 16, from Day from May
Amount Oct. 16, 2020 Interest Owed
2 2020 After 14, 2021
Held Judgme through Missed through until
aA May 14, 2021 Coupon <0 May 14, 2021 Tudement
May 14, Entered
2021
Contrarian 11.95%
Emerging 7 USP176 Feb. 5,
Markets, 2031 25AD98 $50,205,763 021 $3,466,429.01 | $43,447.71 $3,509,876.72 | $17,113.44
Bonds
L.P.
; 11.95%
Contrarian ; USP176 Feb. 5,
EM II, LP eons 25AD98 $109,800 2021 $7,581.08 $95.02 $7,676.10 $37.43

 

 

 

 

 

 

 

 

 

10

 
Case 1:19-cv-11018-AT-KNF Document 119 Filed 05/24/21 Page 5 of 7

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, with respect to the Attorneys’
Fees on the October 2020 Judgment:

3. The Republic is liable to Contrarian Capital Fund I, L.P., Contrarian Dome du Gouter Master Fund,
LP, Contrarian Capital Senior Secured, L.P., Contrarian EM II, LP, Contrarian Emerging Markets, L.P., and
Polonius Holdings, LLC, jointly, for attorneys’ fees on account of the judgment issued on October 16, 2020, in
the amount of $525,000; and

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, with respect to the Additional
Bonds:

4. Final Judgment is entered in favor of Contrarian Emerging Markets, L.P., Emma 1 Master Fund, L.P.,
and El SP, a Segregated Account of EMAP SPC, (together with the October 2020 Judgment Plaintiffs, the
“Plaintiffs”) against the Republic for breach of contract; and

5. The Republic is liable to Contrarian Emerging Markets, L.P., Emma 1 Master Fund, L.P., and El SP,
a Segregated Account of EMAP SPC, for damages for the following amounts of accrued unpaid coupon interest

and statutory prejudgment interest only:

 

 

 

 

Accrued Coupon and
Statutory Total Coupon Prejudgment
Total Accrued Prejudgment and Interest per
Abin Principal Unpaid Interest from | Prejudgment | Day from May
aU Bond els Amount Coupon Day After Interest Owed | 14,2021 Until
Held? Interest Each Missed through May the Judgment
Coupon to 14, 2021 Entered on the
May 14, 2021 Docket
Contrarian 12.75% USP176
Emerging 2022 $4,390,027 | $2,084,988.45 $303,288.47 $2,388,276.92 $2,037.85
25AC16
Markets, L.P. Bonds
12.75%
Emma I Master | 5992 | USPI76 | $3 '533,000 | $1,677,954.19 | $244,080.09 | $1,922,034.28 $1,640.02
Fund, L.P. Bonds 25AC16

 

 

 

 

 

 

 

 

 

3 The Total Principal Amount Held reflects the total principal amount of each bond series held by each plaintiff.

Because the principal of each bond series listed above is not yet due, for avoidance of doubt, this Final

Judgment and Permanent Injunction does not reduce those principal amounts to judgment. The amounts due
under this Judgment are listed in the columns labelled “Total Coupon and Prejudgment Interest Owed through
May 14, 2021” and “Coupon and Prejudgment Interest from May 14, 2021 until Judgment Entered on the

Docket.”

11

 
Case 1:19-cv-11018-AT-KNF

Document 119 Filed 05/24/21 Page 6 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accrued Coupon and
Statutory Total Coupon Prejudgment
Total Accrued Prejudgment and Interest per
ir Principal Unpaid Interest from Prejudgment | Day from May
Pa Bu isin Amount Coupon Day After Interest Owed | 14, 2021 Until
Held? Interest Each Missed through May the Judgment
Coupon to 14, 2021 Entered on the
May 14, 2021 Docket
EI SP,a
, 12.75%
Segregated USP176
Account of 2022 2SACI6 $3,059,300 | $1,452,976.29 $211,354.15 $1,664,330.44 $1,420.13
EMAP spc_ | Bonds
Contrarian 9.00% USP176
Emerging 2023 25AA59 $113,517 $41,064.77 $6,495.61 $47,560.38 $38.46
Markets, L.P. Bonds
9.00%
Emma 1 Master USP176
Fund, LP. — 25AA59 $115,500 $41,782.13 $6,609.08 $48,391.21 $39.13
Contrarian 8.25% USP974
Emerging 2024 $325,014 $109,563.57 $17,695.91 $127,259.48 $100.93
Markets, L.P. Bonds aSAP3S
8.25%
Emma | Master USP974
Fund, LP. Bots 75AP55 $330,800 $111,514.06 $18,010.94 $129,525.00 $102.73
Contrarian 11.75% USP176
Emerging 2026 $16,660,324 | $7,955,420.41 | $1,276,481.50 $9,231,901.91 $7,368.52
Markets, L.P Bonds ane
11.75%
Emma I Master | “5996 | USP!76 | ¢19 459.200 | $6,092,606.61 | $977,585.00 | $7,070,191.61 $5,643.13
Fund, L.P. Bends 25AE71
eee ie 1.25% | yspr76
Account of mee 25AF7]1 $13,783,000 | $6,581,478.22 | $1,056,026.55 $7,637,504.77 $6,095.94
EMAP SPC
Contrarian 9.25% USP176
Emerging 2028 25AB33 $173,125 $64,367.63 $10,181.65 $74,549.28 $60.28
Markets, L.P. Bonds
9.25%
Emma | Master USP176
Fund, LP. an 25AB33 $176,200 $65,510.92 $10,362.50 $75,873.42 $61.35
Contrarian 11.95% USP176
Emerging 2031 $4,459,937 | $2,011,933.33 $297,064.52 $2,308,997.85 $1,940.41
Markets, L.P. Bonds BOOS
Emma | Master | '!-95% | Usp176
mma 2031 $3,940,000 | $1,777,383.25 $262,432.90 $2,039,816.15 $1,714.19
Fund, L.P. Bonds 25AD98
Seerepried 11.95% | wspi76
Account ef 2031 25AD98 $1,965,800 $886,796.95 $130,936.70 $1,017,733.65 $855.27
EMAP spc_ | Bonds

 

 

 

 

 

 

 

 

12

 
Case 1:19-cv-11018-AT-KNF Document 119 Filed 05/24/21 Page 7 of 7

IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

Contrarian Emerging Markets, L.P., Emma | Master Fund, L.P., and El SP, a Segregated Account of
EMAP SPC, and any of their successors or assigns; and anyone acting on their behalf, including their officers,
agents, servants, employees, trustees, beneficial owners, and attorneys; and all persons and organizations acting
in concert with any of them, are hereby ENJOINED from seeking enforcement inside or outside the United States
of this Judgment for a period ending at the earlier of (i) issuance of a general or specific license from OFAC, or
lifting of OFAC sanctions that would permit enforcement of this Judgment by persons subject to the jurisdiction
of the United States; or (ii) 7.5 months from the entry of this Judgment; and

IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

Each Plaintiff and any of its successors or assigns; and anyone acting on its behalf, including its officers,
agents, servants, employees, trustees, beneficial owners, and attorneys; and all persons and organizations acting
in concert with it, shall be bound by the terms of the parties’ Stipulation for Entry of Final Judgment and
Permanent Injunction dated May 14, 2021; and

IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

This Court shall retain non-exclusive jurisdiction over matters related to the enforcement of this judgment.

Dated: May 24, 2021
New York, New York SO ORDERED.

O-

ANALISA TORRES
United States District Judge

 

13
